DETAILED ACTION
This Action is in consideration of the Applicant’s response on June 24, 2021.  Claims 1, 8, 9, 15, and 18 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The double patenting rejections in view of co-pending application 16/299611 will be held in abeyance until the claims of the current application are deemed allowable over prior art and will be reconsidered at that time.
Response to Arguments
	Applicant’s arguments filed June 24, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 8, and 15, de Mevergnies does not disclose or suggest that the hardware accelerator comprises “a static region comprising non-reconfigurable static circuitry.”
Claims 1, 8, and 15, de Mevergnies does not disclose or suggest logic that is part of a programmable fabric of a programmable device and that is at least partially reconfigurable.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), Applicant’s specification indicates that “a static region comprising non-reconfigurable static circuitry” remains constant across reconfigurations of the programmable region and can be interface circuits, such as a memory controller, debug circuits, a memory interface circuit, etc. [See PGPub. 2020/0293635, Pg. 0035].  Therefore, the claimed static region can be any type of hardware or software that remains constant.
	De Mevergnies discloses that the hardware accelerator comprises a fuse controller, a fuse bank, test access port controller, processor, at the minimum [Fig. 6].  Most notably, the hardware accelerator comprises of a fuse bank where each bit is locked and cannot be changed [Para. 0090].  Therefore, the limitation is anticipated by the prior art.
2.	With regards to b), the amendment has changed the mapping of the IP circuit from the aggregator to the security engine, which verifies a signed token, disclosed in de Mevergnies.  Therefore, the arguments are moot based on the new grounds for rejection below.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2019/0007212 (hereinafter “de Mevergnies”).
3.	Regarding Claims 1, 8, and 15, de Mevergnies discloses a computer system [Fig. 18; Para. 0028, 0089; e.g. a smartphone (computer system) implemented with a locked device, such as SoC or GPU], comprising:
	a processing system [Para. 0028; e.g., a smartphone comprises a processing system]; and
a hardware accelerator (Claim 1), coupled to the processing system [Fig. 6, item 650; locked device, such as SoC or GPU], the hardware accelerator including:
a static region comprising non-reconfigurable static circuitry [Fig. 6, item 675; Para. 0090; fuse bank]; and
kernel logic configured in a programmable fabric of a programmable device, wherein the kernel logic is at least partially reconfigurable and comprises [Fig. 6, items 690; Para. 0093-94, 0118; security engine comprises hardware, ROM, and firmware that can also scrub the ROM to hide secrets], an intellectual property (IP) checker circuit [Fig. 6; Para. 0093; security engine], the IP checker circuit configured to:
obtain a device identifier (ID) of the programmable device and a signed whitelist, the signed whitelist including a list of device IDs and a signature [Figs. 11 and 12; Para. 0093-94, 99; signed token comprises a list of device IDs, the device ID can be the aggregator device ID stored in the fuses of the device];

compare the device ID against the list of device IDs [Fig. 12; Para. 0122, 0131]; and
selectively assert or deassert an enable of the kernel logic in response to presence or absence, respectively, of the device ID in the list of device IDs and verification of the signature [Figs. 11 and 12; Para. 0091, 0123-124; once the signed token in verified, the unlock mode indicated by the unlock data is applied to the fuses to determine which fuses can be sent to the security engine (selectively assert an enable of the kernel logic)].
4.   	Regarding Claims 2, 9, and 16, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses of a shell circuit configured in the programmable fabric, the shell circuit configured to provide an interface between a computer system and the kernel logic [Fig. 6; Para. 0038, 0083].
5.	Regarding Claims 3, 10, and 17, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the IP checker circuit is configured with the signed whitelist [Fig. 11 and 12; Para. 0116, 0121; signed token stored within locked device].
6.	Regarding Claims 4, 11, and 18, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the IP checker circuit receives the signed whitelist from a computer system having the hardware accelerator 
7.	Regarding Claims 5, 12, and 19, de Mevergnies discloses all the limitations of Claims 1, 8, and 15 above.  De Mevergnies further discloses that the IP checker circuit is configured to verify the signature of the signed whitelist by:
decrypting the signature using a public key of a public/private key pair, the signature encrypted using a private key of the public/private key pair [Figs. 11 and 12; Para. 0086, 0122, 0129, 0135-136; decrypt signature to generate first hash value]; 
determining a hash of the list of device IDs [Fig. 12; Para. 0134-136; certain contents of the token used in the hash, such as 840b which contains the device IDs; use same hash function on same portion of token to generate a second hash value]; and 
comparing the hash with the decrypted signature [Para. 0135-136; compare first hash value with second hash value].
8.	Regarding Claims 6 and 13, de Mevergnies discloses all the limitations of Claims 1 and 8 above.  De Mevergnies further discloses that the IP checker circuit comprises: 
a device ID read circuit configured to read the device ID [Fig. 12; Para. 0131];
a memory configured to store the signed whitelist [Fig. 6; Para. 0122]; and
a checker circuit configured to compare the device ID against the list of device IDs and selectively assert or deassert the enable of the kernel logic [Fig. 12; Para. 0131-133].
9.	Regarding Claims 7 and 14, de Mevergnies discloses all the limitations of Claims 1 and 8 above.  De Mevergnies further discloses that the IP checker circuit comprises: 

an interface circuit configured to receive the signed whitelist from a computer system [Para. 0114; signed token injection]; and
a checker circuit configured to compare the device ID against the list of device IDs and selectively assert or deassert the enable of the kernel logic [Fig. 12; Para. 0131-133].
10.	Regarding Claim 20, de Mevergnies discloses all the limitations of Claim 19 above.  De Mevergnies further discloses that the signature comprises a pre-computed hash of the list of device IDs encrypted by the private key [Figs. 11 and 12; Para. 0086, 0122, 0129, 0135-136; certain contents of the token used in the hash, such as 840b which contains the device IDs then signed with private key for signature].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2492